United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Bedford, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1917
Issued: May 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 10, 2012 appellant filed a timely appeal from a March 15, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Because more than 180
days elapsed from the last merit decision dated December 20, 2011 to the filing of this appeal,
the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 15, 2012 nonmerit decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On September 29, 2011 appellant, then a 60-year-old program support clerk, filed a claim
of traumatic injury, alleging that on September 27, 2011 she hit her right knee and leg at work
while trying to stop two residents from fighting.
In support of her claim, appellant submitted several witness statements and a health unit
record dated September 28, 2011, prepared by a nurse practitioner. This record noted her history
of injury and assessed her condition as a right knee sprain.
By letter dated November 15, 2011, OWCP advised appellant of the deficiencies of her
claim, including the fact that nurses are not physicians under FECA and are not competent to
render a medical opinion and gave her the opportunity to submit medical evidence to support her
claim. No additional evidence was received.
In a December 20, 2011 decision, OWCP denied appellant’s claim on the grounds that
the medical component of the fact of injury element was not established. It stated that the
medical evidence submitted did not establish a diagnosed condition caused by the accepted
injury signed by a physician.
On January 18, 2012 appellant submitted a magnetic resonance imaging (MRI) scan
report of her right knee, dated November 9, 2011, from Dr. Tai M. Tran, a Board-certified
diagnostic radiologist. The report found moderate thinning of the medial meniscus posterior root
attachment with possible horizontal tear of the posterior horn and body and also diagnosed
appellant with severe patellofemoral osteoarthritis.
Appellant filed a request for reconsideration on February 29, 2012.
In a March 15, 2012 decision, OWCP denied reconsideration on the grounds that
appellant’s request did not raise a substantive legal question or include new and relevant
evidence to warrant a merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
5

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).

2

will deny the application for reconsideration without reopening the case for review on the
merits.6
ANALYSIS
On September 29, 2011 appellant filed a claim for traumatic injury, which OWCP denied
by decision dated December 20, 2011. OWCP found that she had not submitted medical
evidence which diagnosed a medical condition causally related to the accepted incident.
Appellant requested reconsideration on February 29, 2012 and submitted the November 9, 2011
MRI scan report from Dr. Tran. The Board finds that OWCP improperly denied merit review of
the claim.
With appellant’s request for reconsideration, OWCP received a November 9, 2011 MRI
scan report signed by Dr. Tran which reported a moderate thinning of the medial meniscus
posterior root attachment with possible horizontal tear of the posterior horn and body, as well as
a diagnosis of severe patellofemoral osteoarthritis. Dr. Tran offered a diagnosis of appellant’s
condition that was previously unsupported by other medical evidence. The Board finds that his
November 9, 2011 report constituted relevant and pertinent new evidence not previously
considered. Therefore, OWCP improperly refused to reopen appellant’s case for further review
of the merits.
To obtain merit review, appellant is not required to submit evidence sufficient to establish
her claim. She need only provide relevant and pertinent new evidence not previously considered
by OWCP.7 Dr. Tran’s report meets this requirement. The case will be remanded for a decision
on the merits of appellant’s claim.
CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s claim for further
review of the merits under 5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
7

F.D., 58 ECAB 413 (2007); Billy B. Scoles, 57 ECAB 258 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 15, 2012 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: May 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

